IN THE SUPREl\/IE COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, ex rel.
MATTHEW P. DENN, Attomey
General of the State of Delaware,

No. 194, 2016

Court BeloW_Superior Court
Plaintif`f BeloW, of the State of Delaware
Appellant,

C.A. No. S15C-l 1-015
v.

HOMETOWN AMERICA
COMMUNITIES, INC., a Delaware
corporation,

Defendant BeloW,
Appellee.

QO'>OO'>CO'>OO'J¢OOOO'JOOO¢OOQO'>¢OOOO'JQO°¢O°OOOOO>

Submitted: December 7, 2016
Decided: December 12, 2016

Before HOLLAND, VAUGHN, and SEITZ, Justices.
0 R D E R

This 12th day of December 2016, this Court has considered this matter on the
briefs and oral arguments by the parties and the supplemental filings on the question
of mootness We have conclude that this matter should be affirmed on the basis of`
the Superior Court’s April 15, 2015 opinion, With one exception: the complaint
should not have been dismissed With prejudice but rather With leave to file an
amended complaint. In reaching that conclusion We do not decide the question of
mootness but leave the matter f`or the Superior Court, if` an amended complaint is

filed and that issue is raised.

NOW, THEREFORE, IT IS HEREBY GRDERED that the judgment of the
Superior Court is affirmed, except not With prejudice but With leave to file an
amended complaint. This matter is remanded for further proceedings in accordance

With this order.

BY THE COURT:

F\¢~M…

Justice